EXHIBIT 10.11.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (the “Amendment”) is entered into by and
between The Sports Authority, Inc. (the “Company”) and David J. Campisi (the
“Executive”) and dated as of September 13, 2005.

 

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated as of November 1, 2004 (the “Employment Agreement”); and

 

WHEREAS, the Company and Executive desire to amend the Employment Agreement as
set forth herein; and

 

NOW, THEREFORE, in consideration of the promises set forth in the Amendment, the
Executive and the Company (the “Parties”) hereby agree as follows:

 


1.  THE FIRST AND SECOND SENTENCE OF SECTION 1(B) OF THE EMPLOYMENT AGREEMENT
ARE HEREBY DELETED AND REPLACED WITH THE FOLLOWING SENTENCES: “THE EXECUTIVE
SHALL SERVE AS THE PRESIDENT OF THE COMPANY AND SHALL REPORT DIRECTLY TO THE
CHIEF EXECUTIVE OFFICER OF THE COMPANY.  THE EXECUTIVE SHALL HAVE SUPERVISORY
DUTIES AND RESPONSIBILITIES OVER THE MERCHANDISING GROUP, THE ALLOCATION AND
PRICING GROUP AND THE ADVERTISING AND MARKETING GROUP.”


 

2.  The first sentence of Section 2 of the Employment Agreement shall be revised
to delete the reference to “$650,000” and to insert in lieu thereof a reference
to “$700,000”.

 

3.  The first sentence of Section 3 of the Employment Agreement is hereby
deleted and replaced with the following sentence:  “Effective as of the
Company’s 2006 fiscal year, the Executive shall be eligible for an annual target
bonus payment in an amount equal to 80% of Base Salary (the “Bonus”), which may
be increased (but not decreased) by the Compensation Committee of The Sports
Authority, Inc.”

 

IN WITNESS WHEREOF, the undersigned have executed the Amendment on the date
first written above.

 

 

THE SPORTS AUTHORITY, INC.

EXECUTIVE

 

 

By:

/s/ JOHN DOUGLAS MORTON

 

By:

/s/ DAVID CAMPISI

 

 

Title:

Chief Executive Officer

 

David Campisi

 

 

--------------------------------------------------------------------------------